         Case 1:17-cv-02863-PGG Document 107 Filed 04/19/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GACC, LLC d/b/a SHENANIGAN’S,

                               Plaintiff,
                                                                        ORDER
                - against -
                                                             17 Civ. 2863 (PGG)
BONWORTH, INC.,                                              17 Civ. 6585 (PGG)
                       Defendant.
____________________________________

BONWORTH, INC.,
                               Plaintiff,

                 -against-

SML SPORT LLC, CHRISTOPHER
DALPIAZ and KATHY DALPIAZ,

                              Defendants.



PAUL G. GARDEPHE, U.S.D.J.:

                The Court will conduct a telephone conference in these related matters on

Thursday, April 22, 2021 at 10:30 a.m.1

                The purpose of the conference is to discuss BonWorth, Inc.’s counsel’s motion to

withdraw. (See 17 Civ. 2863, Dkt. No. 105; 17 Civ. 6585, Dkt. No. 66) Opposing counsel need

not appear on the April 22, 2021 call. Both BonWorth, Inc. (“BonWorth”) and BonWorth’s

counsel must be on the call.


1
  BonWorth’s counsel and BonWorth are directed to dial 888-363-4749 to participate, and to enter
the access code 6212642. The Court is holding multiple telephone conferences on April 22, 2021,
and the parties should call in at the scheduled time and wait on the line for this case to be called. At
that time, the Court will un-mute their lines. Two days before the conference, BonWorth’s counsel
must email Michael_Ruocco@nysd.uscourts.gov and GardepheNYSDChambers@nysd.uscourts.gov
with the phone numbers that BonWorth’s counsel and BonWorth will be using to dial into the
conference so that the Court knows which numbers to un-mute. The email should include the case
name and case number in the subject line.
        Case 1:17-cv-02863-PGG Document 107 Filed 04/19/21 Page 2 of 2




              BonWorth’s counsel is directed to provide a copy of this Order to BonWorth by

overnight mail.

Dated: New York, New York
       April 19, 2021
                                          SO ORDERED.


                                          _________________________________
                                          Paul G. Gardephe
                                          United States District Judge




                                             2
